DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/13/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 09/13/2018 (20180913).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of U.S. Provisional Application No. 62/730,703, filed on September 13, 2018, U.S. Provisional Application No. 62/730,947, filed on September 
13, 2018, U.S. Provisional Application No. 62/730,933, filed on September 13, 2018, U.S. 
Provisional Application No.62/730,918, filed on September 13, 2018, U.S. Provisional 
Application No. 62/730,934, filed on September 13, 2018 and U.S. Provisional Application No. 
62/731,398, filed on September 14, 2018. 

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/22/2020, 04/15/2021, 0720/2021, 08/11/2021, 08/19/2021 09/22/2021 and 12/22/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and some of the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
It is noted that the 04/22/2020 IDS contains 43 unproperly documented Non-Patent Literature Documents because, inter alia they do not list the number of PAGES for each document cited.  Applicant is cordially invited to provide an updated IDS with the page numbers for each reference Applicant wishes to have considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because "The abstract should not refer to purported merits or speculative applications of the invention" and "It should avoid using phrases which can be implied" such as the recited limitations “vehicle may include…”.  
The Examiner considers the following limitations to refer to purported merits or speculative applications of the invention: “In an embodiment” and 
“A person of ordinary skill in the art can recognize that nonbreakably means that during operation of the robot, the elastic sheets hold their elasticity and integrity without breaking.“.
Correction is required.  See MPEP § 608.01(b). 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation " the plurality of non-porous elastic sheets".  There is insufficient antecedent basis for this limitation in the claims because only “a plurality of elastic sheets” are set forth in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100292707 A1 to Ortmaier; Tobias et al. (Ortmaier) in view of US 20190321989 A1 to Anderson; Robert et al. (Anderson).

Regarding claims 1 and 15 Ortmaier teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    571
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    573
    media_image2.png
    Greyscale

and associated descriptive texts a cover “S” and method for covering an automated robot 1, the cover “S” comprising: 
a plurality of elastic sheets, i.e. “rubber drapes” that are adhered (adhering) to each other in a geometry as explained in para:
“[0011] Through the use of a sterile barrier of plastic or rubber in at least two parts (so-called drapes), whose individual sections begin in each case before and after the positions of the torque sensors on the surface of the housing, influence of the cover on these sensors can be prevented or reduced. To enable the entire surface of the robot to be covered with the sterile barrier, the gaps in the area of the joints with the torque sensors between the individual sections of the sterile barrier named above must be bridged over. ”, 

the geometry configured to allow the plurality of elastic sheets to expand and contract while the automated robot moves within its range of motion as explained in for example only paras:
“[0031] For use in an operating room, robot 1 is completely covered with a sterile cover, a sterile barrier S according to the invention. Sterile barrier S does not exert any unwanted retroactive effects on torque sensors 29, which are situated in joint axes 16 through 19, as may be seen in FIG. 2. To this end, sterile barrier S is executed in multiple pieces, in this example five, sterile barrier sections 24 through 28, each of which encloses a robot section and which are attached in the joints 12, 13, 14, 15, in each case at the ends of joints 12 through 15. A first sterile barrier section 24 encloses pedestal 2 and the lower part of base 3, a second sterile barrier section 25 encloses the upper part of base 3, first articulated joint 7 and the lower part of first arm 4, a third sterile barrier section 26 encloses the upper part of first arm 4 and the lower part of second arm 5 with second articulated joint 8, a fourth sterile barrier section 27 encloses the upper part of second arm 5 with third articulated joint 9 and the lower part of hand piece 10, and finally, a fifth sterile barrier section 28 encloses the upper part of hand piece 10 and hand joint 19 with flange 11. Thus the individual robot sections, for example the upper part of arm 4 with second articulated joint 8 and the additional sections attached to it, can turn relative to the lower part of arm 4, without the sterile barrier sections, in this case 25 and 26, becoming twisted and influencing the torque sensors 29. This will now be described in greater detail in connection with FIG. 2.”; 

wherein the plurality of elastic sheets is attached to the automated robot by elasticity of the elastic sheets given the broadest reasonable interpretation (BRI) see the  explanation in paras:
“[0016] In order to obtain the necessary flexibility of the sterile barrier sections, they can be kept looser in the area of joints or moving parts. That prevents stretching or tearing at the maximum articulation angle. In the area of connecting elements, in which a user grasps the robot to guide or control it manually, for example to change the configuration, the sterile barriers can be made tighter. 

[0019] The end sections of the sterile barrier sections can also be provided for interacting with corresponding mounting sections of the inner and outer rings for sealing and attaching to the latter and the respective joint end sections, by placing the end sections together with the noses in the trapezoidal grooves and having them pressed into the grooves by the noses, achieving a seal.”; 

wherein a first group 25 of the elastic sheets forms an elastic collar 12 configured to grip the automated robot 1 at a distal end 13 and a proximal end 12 of the cover as shown in figures 1 and 2 above.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

While it is considered that Ortmaier teaches the claimed invention as explained above including that the cover is made of “rubber drapes”, Ortmaier does not appear to expressly disclose “wherein the plurality of elastic sheets is attached to the automated robot by elasticity of the elastic sheets”.

Anderson teaches a majority of the claim limitations in for example, the figures below:


    PNG
    media_image3.png
    407
    497
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    419
    464
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    419
    333
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    445
    339
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    611
    434
    media_image7.png
    Greyscale

And associated descriptive texts that it was known for a cover 20/230 for an automated robot 30/310, the cover comprising: 
a plurality of elastic sheets (sheets of neoprene ) that are adhered to each other in a geometry, the geometry configured to allow the plurality of elastic sheets to expand and contract while the automated robot moves within its range of motion as explained in paras:
“[0053] FIG. 1A illustrates a skin or sleeve 20 covering a robotic kitchen arm 30 in a bent, operative, or contracted configuration. The sleeve is preferably flexible, stretchable, form-fitting, and smooth-surfaced. As described herein, sleeve 20 provides an exterior surface that can be effectively cleaned using a traditional restaurant “wipe down” process. 

[0062] The skin may be fabricated in various manners. In a preferred embodiment, the skin is fabricated from a mold of the robotic kitchen arm while in an extended configuration. However, the invention is not so limited. In other embodiments, the skin is fabricated from sheets of neoprene that have been stitched together to form a close-fitting cover for the robot arm. The stitched form is then turned inside out and the outer joints welded or glued together. In this way, the stitching with its intricate surface and many recesses that could collect food particles, are not exposed to the food preparation environment.”; 

wherein the plurality of elastic sheets is attached to the automated robot by elasticity of the elastic sheets in paras:
 [0054] The composition of the skin 20 may vary. In embodiments, the skin is comprised of a food safe material as defined in specifications offered by regulatory bodies such as the Food & Drug Administration (FDA). Examples of materials include, without limitation, silicone, neoprene, natural or synthetic rubbers, polyurethane rubber, Buna-N rubber, thermoplastic rubber, polyurethane, silicone rubber, silicone coated polyester, vinyl, coated polyester, and latex.

[0055] In a preferred embodiment, the skin is fabricated from a smooth-surfaced neoprene film, such as the 5 mm neoprene manufactured by Macro International (Irvine, Calif.). In another embodiment, the skin is made from other materials or combinations of other materials. In embodiments, the skin materials are cast from a mold directly into the desired skin shape, thereby eliminating the need for stitching which, as mentioned above, should not be exposed directly in food preparation applications. An example of a desired skin shape for casting is the extended arm configuration shown in FIG. 1B.

 [0061] The elasticity of the skin 20 may vary. In embodiments, the modulus of elasticity of the skin is sufficiently low such that it does not interfere with operation of the robotic arm. In embodiments, the modulus of elasticity of the skin is less than 100 kPa.

[0070] Also shown in FIG. 3 are marked folds 120 at the joint 130. Notably, with reference to FIG. 4, folds 120 are not present at the extended arm orientation shown in FIGS. 1B, and 2A-2D, and FIG. 4. As stated previously, folds prevent the skin from being cleaned by a wipe down technique. However, in accordance with embodiments of the present invention, the skin 110 is sized and sufficiently elastic such that it is fold-free when the robotic arm is manipulated to the extended configuration as shown in, for example, FIG. 4. Consequently, the skin 110 can be effectively cleaned when the robotic kitchen arm is placed in a configuration as shown in FIGS. 1B, 2A-2D, and 4.”; 

wherein a first group of the elastic sheets forms an elastic collar 220 configured to grip the automated robot at a distal end 34 and a proximal end 32 of the cover in the figures above.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, per Anderson para [0054] above, substituting one equivalent technique of what the elastic material is manufactured from would be obvious.  

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, per Anderson is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as an elastic washable cover for a robot. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of preventing folds in a robot cover by providing a skin tight cover to a robot as taught by Anderson above in para [0070].
Para [0070] “… As stated previously, folds prevent the skin from being cleaned by a wipe down technique. However, in accordance with embodiments of the present invention, the skin 110 is sized and sufficiently elastic such that it is fold-free when the robotic arm is manipulated to the extended configuration as shown in, for example, FIG. 4. Consequently, the skin 110 can be effectively cleaned”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include the elastic material attached to the robot by the elasticity of the elastic sheets as taught by Anderson as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 15 and the limitation wherein the geometry is configured to durably stretch and durably contract the plurality of “non-porous” elastic sheets for the range of motion of the robot see the teachings of both references with regard to the fit of the cover such as Ortmaier para [0011] above and the teachings of Anderson para [0055] above and para [0080] below wherein the “option” is for porous which means the “normal” material is NON-POROUS as explained in for example, pars:
“[0080] In embodiments, the skin is comprised of an outer surface material of a first thickness and a first modulus that is smooth and generally accepted for food handling applications. The skin further comprises a second inner material that is disposed below the outer surface material. The second inner material has a second larger thickness and a lower modulus than that of the first material. Optionally, in embodiments, the inner material is porous. 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3 and 17 and the limitation further comprising: 
malleable media, such as “woven lycra”, placed between the robot and the plurality of elastic sheets, such that the malleable media expands the cover from a surface of the robot and lessens constriction of elastic material onto the surface of the robot as explained in the teachings of Anderson paras:
“[0082] In embodiments, a low friction, stretch material such as a woven lycra is applied under the stretchable skin. In embodiments, such a material reduces folds in the skin. In embodiments, such a material also reduces the strain in the skin associated with a given motion of the robot arm thereby reducing the force applied by the skin to the robotic arm.

[0083] In embodiments, this low friction material enables relative motion between the skin and the robotic arm, thereby improving the ability of the skin to remain in tension over a wider range of operating points of the robotic arm. Without intending to being bound by theory, the low friction material and resulting enablement of relative motion between the skin and robotic arm, for a given change in the orientation of a joint of the robot arm, makes available a larger area of the skin to stretch to accommodate the change in position.

[0084] With reference to FIG. 5, an outer, thin, stretchable skin 210 is shown surrounding a thicker, less stretchable, underlayer 220 to create a dual layer structure. In embodiments, the thicker underlayer 220 effectively smoothes the surface features of the robotic arm 230 and enables greater relative motion between the outer layer and the robotic arm. The example structure shown in FIG. 5 is a highly stretchable skin placed over a thicker skin 220 (e.g., neoprene) to prevent folds from forming at the joints and to enable an effective wipe down.”.  
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”
The combination of the known elements is achieved by a known method of placing a malleable mediate between the robot and the cover “to prevent folds from forming at the joints and to enable an effective wipe down.” as taught by Anderson above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover Ortmaier would include the malleable thicker underlayer as taught by Anderson as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 4 and 18 and the limitation, wherein the elastic sheets are inflated to expand the cover from a surface of the robot to lessen constriction of the elastic sheets onto the robot surface see the teachings of Anderson para [0073]:
 “[0073] In embodiments, the skin is tightly fitted to the robot arm at both ends to prevent any foreign materials from entering or leaving the volume between the skin and the robot arm. In embodiments, both ends of the skin are secured to the robotic arm using compression fittings. In embodiments, air is pumped into the interface between the skin and arm to help remove any folds and ensure effective cleaning. The air is removed after the cleaning process is complete.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Anderson expressly teaches using woven lycra to reduce friction and using air is considered an equivalent technique that would provide obvious results.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As stated above, Anderson is considered BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of pumping air “into the interface between the skin and arm to help remove any folds and ensure effective cleaning” as taught by at least Anderson above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include the ability to inflate with air to lessen constriction of the elastic sheets onto the robot surface as taught by Anderson as known in the art by using woven Lycra as set forth in Anderson para [0082]. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claims 5 and 19 and the limitation wherein the automated robot has up to seven degrees of freedom see the robot of both references, especially Ortmaier Figure 1 in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 6 and the limitation the cover of Claim 1, wherein the geometry is configured with an entry point and an exit point, the geometry further configured to allow air to flow from the entry point to the exit point see the figures of Ortmaier above wherein it appears that based on the figures the sterile barrier S appears to allow air to flow inside the envelope of the sterile barrier S.

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

See also the teachings of Anderson para [0073] above with regard to air being pumped into the skin and removed after the cleaning process is complete which requires an entry and exit point and air to flow throughout the entire skin from proximal to distal ends. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Anderson expressly teaches using woven lycra to reduce friction and using air is considered an equivalent technique that would provide obvious results.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As stated above, Anderson is considered BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of pumping air “into the interface between the skin and arm to help remove any folds and ensure effective cleaning” as taught by at least Anderson above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include the ability to inflate and deflate with air for inter alia cleaning and also to lessen constriction of the elastic sheets onto the robot surface as taught by Anderson as known in the art by using woven Lycra as set forth in Anderson para [0082]. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the cover of Claim 6, wherein the entry point or exit point can further be configured to allow cables or hoses to enter the cover it is understood that the teachings of Anderson with regard to pumping air into the interface between the skin and the arm would appear to require at least air “hoses” to enter the cover to provide access for the air to be pumped into and out of the segments of Ortmaier.  Accordingly it would be obvious to provide the entry and exit points to be configured to allow the air hoses to enter the cover for the express purpose of allowing air to be pumped into and out of the robot skin.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Anderson expressly teaches using woven lycra to reduce friction and using air is considered an equivalent technique that would provide obvious results.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As stated above, Anderson is considered BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of pumping air “into the interface between the skin and arm to help remove any folds and ensure effective cleaning” as taught by at least Anderson above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include the ability to inflate and deflate with air for inter alia cleaning and also to lessen constriction of the elastic sheets onto the robot surface as taught by Anderson as known in the art by using woven Lycra as set forth in Anderson para [0082]. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the cover of Claim 1, further comprising:  - 10 - 3059019.v1Docket No. 5000.1050-000 
internal support rings 40/42 configured to prevent the cover 25/26 from directly contacting the robot to reduce friction with the robot; 
wherein at least one of the internal support rings 40/42 including at least one hole that permits air, fluid, cables or hoses to be passed through them see the circled sections of Ortmaier Figure 2 below wherein it is understood that the reference teaches that the entire surface of the robot is covered with a sterile barrier which prevents air from escaping from the inside to the outside however air can circulate within the cover.  

    PNG
    media_image8.png
    727
    617
    media_image8.png
    Greyscale


See also the teachings of Anderson with regard to including at least one hole that permits air, fluid, cables or hoses to be passed through the skin that would be obvious to incorporate into the cover of Ortmaier as explained in the rejection of corresponding parts of claim 7  above incorporated herein by reference.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Anderson expressly teaches using air as an equivalent technique that would provide obvious results.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As stated above, Anderson is considered BOTH.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “configuring” a robot to provide for pumping air “into the interface between the skin and arm to help remove any folds and ensure effective cleaning” as taught by at least Anderson above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include the ability to inflate and deflate with air for inter alia cleaning and also to lessen constriction of the elastic sheets onto the robot surface as taught by Anderson as known in the art by using woven Lycra as set forth in Anderson para [0082]. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 and the limitation the cover of Claim 1, wherein a second group of the elastic sheets forms a second elastic collar configured to grip the automated robot at a second opening of the cover see the teachings of the “joints” 12-15 of Ortmaier in Figs 1 and 2 and para [0031] above and ends 32 and 34 in the figures of Anderson in the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein by reference.    

Regarding claim 12 and the limitation the cover of Claim 1, wherein at least one of the distal end and the proximal end have a hole see the teachings of the “joints” 12-15 of Ortmaier in Figs 1 and 2 and para [0031] above and ends 32 and 34 in the figures of Anderson in the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 13 and the limitation the cover of Claim 1, wherein the distal end 28 and proximal end 24 are closed see the teachings of the “joints” 12-15 of Ortmaier in Figs 1 and 2 and para [0031] above and ends 32 and 34 in the figures of Anderson in the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Ortmaier Fig. 1 shows sections 24 and 28 are closed. 
 
Regarding claim 14 and the limitation the cover of Claim 1, further comprising at least one internal support ring 38 including an inner ring 41 fixed to the robot 40 and an outer ring 39 which is connected to the inner ring by a low friction interface consisting of a ball bearing, roller bearing, or a sleeve bearing see the teachings of Ortmaier Figures 1 and 2 as explained in paras:
“[0015] The two rings are rotatable relative to each other when the robot is in use, so that the readings of the torque sensors are not falsified by the friction of the sealing element. To that end, for example to reduce the friction and at the same time to increase the tightness of the seal, the inside of the sealing section of the outer ring and the outside of the inner ring may be provided with an appropriate coating and/or surface treatment in the area of the bearing surface for the sealing element. Through the use of appropriate disturbance observers in the automatic control system, it is possible to identify the additional friction which arises when the rings and the sealing element move relative to each other, and to compensate or allow for it in the control system.

[0032] FIG. 2 shows an enlarged partial sectional view of area A as an exemplary depiction of joint 13 of surgical robot 1 according to FIG. 1.

[0033] In joint 13, the lower part of first arm 4 (see FIG. 1) as a first joint member 40 with a joint end section 41, and the upper part of first arm 4 as a second joint member 42 with a joint end section 43, are connected rotatably around joint axis 17. Situated on joint axis 17 between the two joint end sections 41 and 43, which are opposite each other, is torque sensor 29, not described in further detail.

[0034] Tightly fastened to joint end sections 41 and 43 are end sections 38 and 39 of second and third sterile barrier sections 25 and 26, in the area of a sealing arrangement 30. Sealing arrangement 30 has an inner ring 31, which is applied here to joint end section 41 in a groove. On the opposite joint end section 43, an outer ring 33 of sealing arrangement 30 is fixed in another groove in a similar way. Outer right 33 overlaps inner ring 31 in the direction of joint axis 17 by a certain length, and has a diameter in this area that is larger than the outside diameter of inner ring 31. A sealing element 36 is situated in this area.

[0035] End sections 38 and 39 of sterile barrier sections 25 and 26 are attached to joint end sections 41 and 43 respectively under inner ring 31 and outer ring 33 of sealing arrangement 30, so that a tight and sterile bridging over of joint 13 is formed. Joint members 40 and 42 are turnable relative to each other, with sterile barriers 25 and 26 and rings of sealing arrangement 30 situated on them turning together with them. Between the rings and sealing element 36 a calculable or identifiable friction value prevails, which can be included with the speed of rotation in a regulating procedure, whereby the disturbances in the readings of torque sensor 29 caused by the frictional forces can be substantially compensated for.”.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100292707 A1 to Ortmaier; Tobias et al. (Ortmaier) in view of US 20190321989 A1 to Anderson; Robert et al. (Anderson) as applied to the claims above in view of US 20120255388 A1 to McClosky; Stan H and further in view of US 20020151848 A1 to Capote, Dagoberto T. JR. et al. (Capote).

Regarding claim 9 the combination of Ortmaier above does not appear to expressly disclose the limitation further comprising: at least one external support ring that is configured to support an external cable or hose attached to the automated robot.  

However, Ortmaier expressly teaches support rings and Anderson does expressly teach that the skin is “clamped” to the surface of the robotic arm on both ends 32 and 34 in fig [0064] which would appear to be on the outside of the cover of Ortmaier.

McClosky teaches it was known in the robotic art for Current methods for routing flexible lines to accommodate the motion of a robot arm by routing flexible lines such as cables and hoses supported by clamps coupled to the robot arm in for example paras:
“[0002] Current methods for routing flexible lines (e.g. cables/hoses) can include a cable track to accommodate the motion of a robot arm. As another example, cables/hoses are supported aside the robot arm such that flexing can occur about an axis of rotation of a robot joint. As a further example, cables/hoses are routed inside a flexible conduit (e.g. vacuum hose) supported by clamps coupled to the robot arm.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the “clamp” of Anderson is considered and equivalent technique to the current methods of clamping flexible lines to a robot arm as taught by McClosky.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, McClosky is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as attaching hoses to a robot using a clamp to support an external cable or hose attached to the robot.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of attaching flexible lines to a robot as taught by at least Anderson and McClosky above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include at least one external support ring that is configured to support an external cable or hose attached to the automated robot as taught by Anderson and McClosky as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Anderson and McClosky to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While the combination of Ortmaier is considered as teaching the claimed invention as explained above, if Applicant is of the opinion that  the combination of Ortmaier does not expressly disclose that the “clamp” is at least one external support ring that is configured to support an external cable or hose attached to the automated robot then resort may be had to the teachings of Capote to show it was known to use an external ring such as a hose clamp to seal the end of a protective cover in for example para:
	“[0041] There can be many variations of the present invention, some of which will be illustrated by embodiments shown and described herein. For example, there need not be two loop members. FIG. 4 shows a protective cover 60 in accordance with a second embodiment of the present invention. The protective cover 60 has one loop member 62 at its first end 64 to provide and maintain a first opening 66 at the first end. Also, the second embodiment shown in FIG. 4 has a different second end 68 than the first embodiment. The second end 68 is tapered over a longer longitudinal distance. A second opening 70 is pre-formed at the second end tip 72 and there is no adhesive tape affixed to the second end 68. The second embodiment could be sized for a particular application so that the pre-formed second opening 66 is approximately the same diameter or smaller than that of an instrument tip. Hence, the second embodiment can be adapted so that the second opening 66 must be stretched open slightly to allow the instrument tip to extend through it. Thus, in such a case, the second end tip 72 would fit snuggly onto the instrument tip to seal and secure the second opening 66. In another application, the means of securing and/or sealing the second end 68 may be provided by any of other commonly known means, including but not limited to: a hose clamp, a twist tie, a zip tie, a rubber band, a zipper, a snap, a button, a belt, velcro, heat shrinking, or tape from a roll or dispenser.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the “clamp” of Anderson is considered an equivalent technique to the current methods of clamping flexible lines to a robot arm as taught by McClosky and Capote.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, McClosky and Capote are BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as attaching hoses to a robot using a clamp to support an external cable or hose attached to the robot.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of attaching flexible lines to a robot as taught by at least Anderson, McClosky and Capote above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include at least one external support ring that is configured to support an external cable or hose attached to the automated robot as taught by Anderson, McClosky and Capote as known in the art.  

Per the following case law

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is the case here, the references taken collectively suggest different methods for attaching the skin to the robot that one skilled in the art would logically draw therefrom can also be used to attach hoses and cables to the outside of the skin by merely placing said hose or cable underneath said clamp.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson, McClosky and Capote to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the cover of Claim 9, wherein the at least one external support ring is at least one of a strap (a belt, Velcro), hose clamp (a hose clamp), and elastic strap (a rubber band) see the teachings of Anderson with regard to “clamping” the skin to the robot, McClosky above wherein given the BRI the “clamps” are considered “hose clamps” and especially the teachings of Capote with regard to “the means of securing and/or sealing the second end 68 may be provided by any of other commonly known means, including but not limited to: a hose clamp, a twist tie, a zip tie, a rubber band, a zipper, a snap, a button, a belt, velcro, heat shrinking, or tape from a roll or dispenser.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the “clamp” of Anderson is considered an equivalent technique to the current methods of clamping flexible lines to a robot arm as taught by McClosky and Capote.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, McClosky and Capote are BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as attaching hoses to a robot using a clamp to support an external cable or hose attached to the robot.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of attaching flexible lines to a robot as taught by at least Anderson, McClosky and Capote above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cover of Ortmaier would include at least one external support ring that is configured to support an external cable or hose attached to the automated robot as taught by Anderson, McClosky and Capote as known in the art.  

Per the following case law

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is the case here, the references taken collectively suggest different methods for attaching the skin to the robot that one skilled in the art would logically draw therefrom can also be used to attach hoses and cables to the outside of the skin by merely placing said hose or cable underneath said “hose clamp”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Anderson, McClosky and Capote to and modify the prior art of Ortmaier as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
WO 9903653 A1 to KINOSHITA SATOSHI et al. teaches, inter alia a HARD cover for a food processing robot in for example the ABSTRACT, Figures and/or Paragraphs below:
“A shielded robot prevented from the migration of foreign matter between the body thereof and the outside and suitable for use in food processing, manufacturing, and the like. A cover (10) comprising covering elements made of anodized aluminum, stainless steel or the like covers substantially the whole part of a robot body (1) to shield the robot body (1) placed on a mount (5) from outside. A working tool (7) fitted to a working tool fitting face (6a) is exposed to the outside, with its direction adjustable. The covering elements are fixed by bolts (4) via washers (4a) and face packings (3) are placed between the covering elements, while rotary seals (2) are interposed between the covering elements constituting a rotating section. The easily wearable parts and lubricating oil used are ones whose harmlessness is confirmed.”.

US 9427876 B2 to Mozeika; Annan Michael et al. teaches, inter alia inflatable robots  in for example the ABSTRACT, Figures, Claims and/or Paragraphs below:

    PNG
    media_image9.png
    382
    484
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    325
    544
    media_image10.png
    Greyscale

“1. An inflatable robotic assembly comprising: a support member; an end effector mounted on an end of the support member, the end effector including first and second inflatable finger members connected to enable the first and second fingers to be moved selectively between an open position and a closed position; and an actuator configured to move the fingers between the open and closed positions; wherein: the first finger includes first and second, relatively moveable, inflatable phalanges each having a proximal end; the first and second phalanges are arranged serially and are pivotally coupled to one another at their respective proximal ends by a pivot joint; the first and second phalanges each include an inner structural membrane and an outer structural membrane surrounding the inner structural membrane; each of the inner structural membranes contains a compressed gas; each of the outer structural membranes restricts radial expansion of the inner structural membrane to provide a dual-layer tensegrity structure; each of the outer structural membranes is formed of a textile; and the inflatable robotic assembly is configured such that the first and second fingers, including the first and second phalanges of the first finger, are each compliant when inflated and can be deflated into a compacted position for storage and/or transport.”.

US 4904514 A to Morrison; Robert A. et al. teaches, inter alia a protective cover for a robotic arm in for example the ABSTRACT, Figures and/or Paragraphs below:
“A covering for a mechanical linkage comprises a material which is substantially impermeable to both liquid and particle contaminants and conforms to the outer surface of the mechanical linkage. Because the covering conforms to the surface of the mechanical linkage, the covering does not have loose portions that billow and rub together as the mechanical linkage operates. This lessens the possibility of pieces of the covering and contaminating material detaching and falling from the mechanical linkage. The covering also comprises access openings whereby the mechanical linkage can be serviced without removing the entire covering. In a preferred embodiment, the covering comprises a plurality of sections, each section having fasteners for securing the sections about the mechanical linkage. The separate sections can be individually removed and replaced in a relatively short period of time. In a more preferred embodiment, the covers comprise a non-woven polymeric fabric which is a barrier to industrial coatings and finishes such as paint. The non-woven fabric comprises a central layer of melt-blown polymer fibers placed between and bonded to two layers of spunbonded polymeric fibers. The outer layer of spunbonded polymeric fibers is preferably calendered to prevent linting and bonded to resist abrasion. The outer layer of the cover comprises a fluorocarbon as a barrier to industrial coatings and finishes and an inorganic salt to prevent static electricity buildup on the outer layer. In addition, the polymeric fibers of the outer layer preferably have a non-white color which is distinctive from the color of the polymeric fibers of the inner layer so that the outer layer is distinguishable from the inner layer and any fibers from the outer layer that might detach from the covering during operation of the mechanical linkage are identifiable. The covers are particularly suited for protecting spraypainting robots from incident paint or varnish spray.”

US 20180200014 A1 to BONNY; Daniel P. et al. teaches, inter alia a protective cover for a robot arm that has a blower 23 in Fig. 2 that provides positive pressure and allows for air circulation that would be obvious to combine with the references cited above as explained in for example the ABSTRACT, Figures and/or Paragraphs below:

    PNG
    media_image11.png
    570
    534
    media_image11.png
    Greyscale

“[0029] In still other embodiments of the present invention, with respect to FIG. 2, a robotic system 15 includes a blower, vacuum, or air compressor 3 to control the pressure within the protective drape 22. Depending on the nature of the work environment, the draped robotic system 10 has either a positive pressure or negative pressure within the protective drape 22 relative to the surrounding environment. By way of example, in an industrial setting with corrosive or particle ladened environment, a blower 23 may be used to create positive pressure inside the drape 22, protecting the robotic system 15 and further serves to push the sheet material of the drape 22 away from moving components of the robotic system 15. In a medical setting, it may be advantageous to have a vacuum 23 to create negative pressure within the protective drape 22 such that particles or debris on the robotic system 15 cannot escape or contaminate the surgical field. In certain inventive embodiments, the robotic system 15 may include a pressure control system to control the direction of airflow. Therefore, depending on the application or stage of a procedure, the area between the robotic system 15 and the protective drape 22 may be toggled between a positive or negative pressure state. Additionally, one or more of the rings (24, 28) may provide a hermetic seal to help control the pressure within the drape 22. Although, a hermetic seal may not be necessary if the pressure differential is sufficient to maintain the pressure state.”.

US 20080237921 A1 to Butterworth; Frank L. teaches, inter alia POLYMERIC COVER FOR ROBOTS in for example the ABSTRACT, Figures and/or Paragraphs below:

    PNG
    media_image12.png
    435
    422
    media_image12.png
    Greyscale

“The present invention involves a cover for a spraying device of a robot which is formed from a polymer with enhanced residue retention properties. The polymer may be processed to increase the surface energy of the polymer. For example, the polymer may be subjected to a corona treatment in order to increase its surface energy. The corona treatment process may be performed on the polymer as received, prior to cutting or otherwise manipulating the polymer. Also, the polymer may be embossed to provide the enhancement. To assemble the polymer into a robot cover, the polymer as received may be cut into individual sections for assembly. The sections may then be assembled to one another by heat sealing the sections together. The heat sealing provides a bond between the individual sections of polymer that secures the individual sections together to create the robot cover. The polymer may also be formed into tubular sections for securing to the spraying device.”.

US 20060165953 A1 to Castelli; Mark teaches, inter alia a Ring Assembly For A Covered Paint Robo in for example the ABSTRACT, Figures and/or Paragraphs below:

    PNG
    media_image13.png
    780
    538
    media_image13.png
    Greyscale

“A ring assembly for an automated paint robot having an axis of rotation includes a plurality of ring structures. Mounting brackets extend from the ring assembly and secure the ring assembly to the paint robot proximate the axis of rotation. The ring structures are oriented in a plane substantially perpendicular to the axis of rotation. In various embodiments, the ring assembly further comprises a second substantially circular ring connected and parallel to a first substantially circular ring.”.

US 20060141200 A1 to D'Andreta; Mark teaches, inter alia using an elastic strap 51 to hold a protective cover over a robot arm in for example the ABSTRACT, Figures and/or Paragraphs below:

    PNG
    media_image14.png
    526
    491
    media_image14.png
    Greyscale

“[0027] A forward edge 50 of the first side panel cooperates with a forward edge 52 of the front panel 28 and a forward edge 54 of the second side panel 30 to define a generally cylindrical opening 56. The generally cylindrical opening 56 accommodates the paint nozzle 24 of the paint robot 22. An inelastic band 51 (identified in FIG. 1B) is preferably employed within the cover 20 adjacent the generally cylindrical opening 56.”.

US 20020144565 A1 to Ambrose, Robert O. teaches, inter alia a robot with a cover 14and an internal hose/cable 38 that has circulating air inside the cover of a robot for thermal protection in for example the ABSTRACT, Figures and/or Paragraphs below:


    PNG
    media_image15.png
    448
    785
    media_image15.png
    Greyscale

“A robot having a plurality of interconnected sections is disclosed. Each of the sections includes components which are moveable relative to components of an adjacent section. A plurality of electric motors are operably connected to at least two of said relatively moveable components to effect relative movement. A fitted, removable protective covering surrounds the sections to protect the robot. 

[0017] When a chamber in the covering is used for thermal protection, the protection can be achieved by circulating air through the chamber. Further, the covering may be radiation reflective to protect against solar energy either directly from the sun or as reflected back by the earth to a robot being operated in space.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220711